People ex rel. Blackmon v Commissioner of Corr. (2017 NY Slip Op 05982)





People ex rel. Blackmon v Commissioner of Corr.


2017 NY Slip Op 05982


Decided on August 2, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 2, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
SHERI S. ROMAN
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2017-06280

[*1]The People of the State of New York, ex rel. Douglas Blackmon, petitioner, 
vCommissioner of Corrections, et al., respondents.


Douglas Blackmon, Bronx, NY, petitioner pro se.

Writ of habeas corpus in the nature of an application for bail reduction upon Queens County Indictment No. 2588/16, and application by the petitioner for leave to prosecute the proceeding as a poor person. 
ORDERED that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further, 
ADJUDGED that the writ is dismissed, without costs or disbursements. 
The determination of the Supreme Court, Queens County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230). 
ENG, P.J., ROMAN, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court